 CONSOLIDATED ALUMINUM CORPORATIONConsolidated Aluminum Corporation and AluminumWorkers International Union, Local Union No.220 (AFL-CIO). Case 26-CA-8284September 25, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 4, 1980, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.Contrary to our dissenting colleague, the factsdo not support a finding that Respondent violatedthe Act. In March 1978, the General Counsel sub-penaed employee Robert Wiles to appear in anunfair labor practice proceeding involving theUnion, of which he was an official, and anotheremployer. After appearing, Wiles claimed witnessfees under article 15 of the collective-bargainingagreement from Respondent, who was not a partyto the proceeding.'Respondent denied the griev-ance through three steps of the grievance proce-dure on the grounds that Wiles was appearingsolely on union business and that Respondent didnot consider the National Labor Relations Board"a court of law" within the meaning of article 15.In November 1978, the parties settled the grievanceshort of arbitration as part of a general dispositionof several grievances pending at the time.The 1978 hearing resumed in January 1980, andthe General Counsel again subpenaed Wiles. Wilesfiled a claim for witness pay, and Respondent re-fused it. This time neither Wiles nor the Unionfiled a grievance. Instead, the Union filed on Wiles'behalf a charge alleging that Respondent's refusalto pay Wiles' claim was discriminatorily motivatedand violative of Section 8(a)(1), (3), (4), and (5) ofthe Act.Art. 15 of the collective-bargaining agreement reads:A. An employee who is called to Jury Service or as a result ofbeing subpoenaed as a witness in a court of law shall be excusedfrom work for the days on which he has been called to appear andhe shall receive for such hours his base hourly wage rate, excludingshift differential and the payment he receives for such service. Theemployee will present proof of service and of the total amount ofmoney received therefrom.258 NLRB No. 33Our dissenting colleague contends that the Gen-eral Counsel is legally correct in arguing that thesettlement of Wiles' first grievance established pre-cedent and thus became part of the collective-bar-gaining agreement. We disagree with our col-league's understanding of both the law and thefacts of this case. In the first place, there is no evi-dence in the record that Respondent had agreed, asour dissenting colleague asserts, that the NationalLabor Relations Board is a court of law under arti-cle 15 of the collective-bargaining agreement. Onthe contrary, Respondent has consistently main-tained that the National Labor Relations Board isnot a court of law under the agreement, and thebasis for our dissenting colleague's assertion thatthe parties have agreed that Board proceedings are"courts of law" remains unclear.Furthermore, there is no evidence that the par-ties intended the settlement to be binding prece-dent. Our dissenting colleague cites approvinglythe General Counsel's argument that, by enumerat-ing two situations of article 6(E) and (F) of thecontract in which grievance resolutions do notbecome precedent,2the collective-bargainingagreement manifests the parties' intent that allother grievance resolutions do become precedent.In our view, however, the contract is at best am-biguous on the point. Thus, for example, one couldargue with as much force that, while clauses E andF were intended by the parties to describe two sit-uations where the parties agreed beforehand thatsettlements were not to become precedent, allother situations involving the precedential value ofgrievance resolutions were to be decided by theparties on a case-by-case basis. Nor has the GeneralCounsel succeeded in adducing parole evidence toprove that the parties intended the result which theGeneral Counsel, and our dissenting colleague,contend they did. As noted, the agreement is spe-cific as to the parties' intent only with respect tothe precedential value of two types of grievancesettlements. On the other hand, article 1 of theagreement explicitly states that: "There are noagreements or understandings between the partieshereto except as expressly set forth in this Agree-ment." Indeed, the record shows that Respondent2 Clauses E and F of the collective-bargaining agreement read:E. If a grievance is not referred or appealed by the Union to thenext step within the specified time limits, and an extension has notbeen agreed to, it shall be considered as having been withdrawnwithout precedent to either party.F. Failure by the Company to render its decision in Step 1, 2 or 3within the time limits herein provided for (including mutually agreedto extension periods) shall be deemed to constitute a granting of, andrestricted to, the particular grievance at dispute. Any grievance sogranted through default will not constitute in any way a precedentnor prejudice the Company's position in identical, similar or relatedgrievance matter281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas never before or since settling Wiles' grievancepaid out witness pay to employees for attendanceat administrative or regulatory proceedings. What-ever the significance of the settlement might be isfurther diminished by the fact that it was part of ageneral house cleaning of all outstanding plantgrievances by the parties.Finally, precedent lends no aid to the GeneralCounsel's argument or to the dissent. Our dissent-ing colleague cites Bethlehem Steel Company. Ship-building Division, and Bethlehem-Sparrows PointShipyard. Inc., 89 NLRB 341 (1950), for the propo-sition that grievance settlements become the law ofthe shop. In Bethlehem Steel the Board held, interalia, that an employer violated Section 8(a)(5) ofthe Act by insisting as a condition of executing thecontract that the Union agree to a clause permit-ting the union steward to be present at the initialstage of grievance adjustment by the shop foremanbut only if the aggrieved so elected. The Boardnoted the importance of grievance resolutions:"Grievances are usually more than mere personaldissatisfactions or complaints of employees andtheir adjustment frequently involves the interpreta-tion and application of the terms of a contract orotherwise affects the terms and conditions of em-ployment not covered by a contract." BethlehemSteel, supra at 344. And footnote 7 of the Board'sDecision quotes Professor Cox for the propositionthat: "The rulings tend to become precedents andmay eventually constitute a body of industrialcommon law supplementing the formal agree-ment." (Emphasis supplied.) This language hardlysupports our dissenting colleague's blanket asser-tion that all grievance settlements establish fixedand binding rules of the shop. Indeed, although ourdissenting colleague apparently would have it oth-erwise, nothing in the Board's Decision suggeststhat Board law dictates that all informal grievancesettlements per se must be awarded binding prece-dential value under a collective-bargaining agree-ment.For the above reasons we disagree with our dis-senting colleague and adopt the Decision of theAdministrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER FANNING, dissenting in part:I would find that Respondent violated Section8(a)(l), (5), and (4) as contended by the GeneralCounsel.The facts are not in dispute. In March 1978,Wiles, an employee of Respondent, was subpenaedby the General Counsel to testify in an unfair laborpractice case involving the Union and another em-ployer. Thereafter, Wiles requested that Respond-ent pay him witness pay in accordance with article15 of the collective-bargaining agreement. 3 Re-spondent denied this request and Wiles filed agrievance. The grievance was denied by Respond-ent through the third step of the grievance proce-dure. However, in November, without arbitrationthe grievance was settled by Respondent's agree-ment to pay Wiles for being a witness at the Boardproceeding.In January 1980, Wiles was again subpenaed bythe General Counsel. Wiles requested witness payand Respondent refused. Respondent's refusal wasbased on its contention that Wiles was on unionbusiness and that Board proceedings are not courtsof law. These were the same reasons Respondentdenied Wiles' initial grievance which it later set-tled. Respondent's denial resulted in the filing ofthe charges in this case.I agree with the General Counsel's contentionthat the settlement of the first greivance was withprecedent and accordingly it became the law of theshop and part of the collective-bargaining agree-ment by which both parties are bound. In supportof this contention the General Counsel submittedother sections of the agreement which set forthonly two situations in which a grievance will bedeemed to have been settled without precedent.These are: (1) when the Union fails to appeal agrievance, or (2) when the Company fails toanswer a grievance in a timely fashion. Neither sit-uation happened here. Not only is the GeneralCounsel's argument well founded, based solely onthe collective-bargaining agreement, but the Boardand others have long held that grievance settle-ments become the law of the shop.4I also do not find my colleagues' response to theGeneral Counsel's argument to be persuasive. TheAdministrative Law Judge's finding that the initialArt. 15:A. All employer who is called to Jury Service or as a result ofbeing subpoenaed as a wilness in a court of law shall be excusedfroml sork for the days (on which he has been called to appear andhe shall receive for such hours his base hourly wage rate, excludingshift differential and the payment he receives for such service Theemployee will present proof of service and of the total amount ofmontey received therefrom.4 ethlehemn Sieel Cormpuav. Shipbuilding Dviision. and Bethlehem-Spar-rows Point Shipyard. Itr.. 89 NLRB 341 (1950): see also Cox, "Some As-pects of the L.abor Management Relations Act. 1947." hI Hare L. Rev274, 302 (1948).282 CONSOLIDATEI) ALUMINUM CORPORATIO()Ngrievance settlement applied only to that grievanceis an ipse dixit. In an attempt to bolster this findingthe Administrative Law Judge cites a provision inthe agreement which states that there are no agree-ments or understandings between the parties exceptas set forth in the agreement. However, this is nota side agreement or an understanding in contraven-tion of the collective-bargaining agreement. It is aninterpretation of an existing provision of the agree-ment which was mutually arrived at by the par-ties-an occurrence which happens with great fre-quency in the day-to-day administration of collec-tive-bargaining agreements.5Nor is this a case of the Board construing theterms of a collective-bargaining agreement-theparties themselves have agreed that Board proceed-ings are "Courts of Law."6Indeed, in finding aviolation in this case the Board would only bedoing that which it has an obligation to do-en-forcing the statutory rights of employees.7Becausemy colleagues are reluctant to enforce the rights ofthe employees in this case, I dissent in part. I oth-erwise approve the Decision.Indeed. Sec. 8(d) of the Act requires this type (of negoatiation.I express no opinion as to whether or not Hoard proceedings are"Courts of La"" as a matter of law. But hen Respondent settled thefirst grievance. which was hased on the language of art. 15, it was agree-ing with the Union's interpretation that a Board proceeding in an unfairlabor practice case is a court of law. W'ere it otherwise Respondentwould have maintained its position and arbitrated the issue. This is not tosay that the parties cannot agree that the settlement of any specific grie -ance is without precedent. However. ahwnt any evidence that the grie-ance in this case was settled in that manner. I agree with the GeneralCounsel.I Sea Bay Manor Home For .dulrs. 253 NLRH 739 (1980): B .BeardCompany, 231 NLRB 191 (1977)DECISIONSTATEME NT OF THE CASECL.AUDE R. WOILFE, Administrative Law Judge: Thehearing in this case' was held before me in Jackson,Tennessee, on June 19, 1980, pursuant to charges timelyfiled by Aluminum Workers International Union, LocalUnion No. 220 (AFL-CIO),2against Consolidated Alu-minum Corporation and a complaint duly issued thereon.The complaint alleges (I) violations of Section 8(a)(1),(3), (4), and (5) of the National Labor Relations Act. asamended, consisting of a refusal to pay Robert H. Wileswitness pay because he testified at a National Labor Re-lations Board hearing; (2) unlawful advice to employeesthat the witness pay was withheld because of union ac-tivities; and (3) a refusal to bargain in good faith by items(I) and (2).i This case. originally consolidated with Case 26-CA 8269 for hearing.was severed therefrom by agreement of the parties. The formal docu-ments relating to Case 26-CA-8269 found in hllis record are irrelevant tothe instant case.z The name of the Charging PartN is hereby amended IO show its affili-ation with the AFL-CI()The General Counsel. on July 29, 1980, filed a motionto amend the complaint and reopen the record. Respond-ent opposed it. Thereafter, the parties entered into a stip-ulation of facts as new evidence to be considered.waived the introduction of facts as to new evidence tobe considered. and waived the introduction of any addi-tional evidence and reopening of the hearing. The Gen-eral Counsel's motion to amend the complaint to allege aviolation of Section 8(a)(1) (3), (4) and (5) of the Actconsisting of a refusal to pay witness fees to RobertWiles and Thomas Ayers for the time lost appearingbefore me at the hearing on June 19, 1980, was grantedand the stipulation of facts was received in evidence byme on September 15, 1980.:3Upon the entire record, the demeanor of the witnessestestifying before me, and with due regard for the argu-ments of counsel for the parties, I make the follow ing:FIN)IN(GS ANI) CONCI USIONSI. JURISI)ICTIONRespondent meets the Board's 50,000 direct inflowand outflow standards for the assertion of jurisdiction.1. TfHI I ABOR OR(;ANIZATION INVOI VEI)The Union is a labor organization within the meaningof the Act.Il,. THI AlI.IEGE.D UNFAIR ABOR PRACTICESA. Events Prior to June 19, 1980Respondent and the Union are party to a collective-bargaining agreement which includes a provision read-ing, in pertinent part, as follows:ARIICI 15-JURY AND WITNESS PAYA. An employee who is called to Jury Service oras a result of being subpoenaed as a witness in acourt of law shall be excused from work for thedays on which he has been called to appear and heshall receive for such hours his base hourly wagerate, excluding shift differential and the payment hereceives for such service. The employee will pres-ent proof of service and of the total amount ofmoney received therefrom.By bulletin of September 25, 1979, Respondent's em-ployee relations manager, Edward Denniston, remindedemployees of the procedures set forth in article 15 abovefor collection of jury or witness pay. The bulletin neitheradded to nor detracted from the requirements set forth inarticle 15.Union officials are paid by the Union for time spent onofficial union business requiring their absence from work,including attendance at arbitration proceedings.In March 1978, Robert H. Wiles, secretary-treasurer ofthe Union and holder of various union committee posi-:1 The General Cllsel' , moltion and Respo'ndents opposition havebeen placed in the official ehibits file as AL.J Exhs I and 2. respectlic-283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, was subpenaed by the General Counsel to appearand testify in an unfair labor practice case involving theUnion and another employer. Respondent herein was nota party in that case. Wiles filed a claim for witness payfor March 22, 23, and 24, 1978. Respondent denied theclaim and Wiles filed a grievance. Respondent's answerat the first grievance step reads:Pay denied. Consolidated Aluminum contends thislawsuit was primarily union business and that theunion should bear the burden of any lost time in-volved in this action.The grievance proceeded to the second step of thegrievance procedure where Respondent again denied thegrievance, stating:Grievance denied. Matter appears to be strictlyunion business. Subpoena from NLRB is from anAdministrative Law Judge which also appears toraise certain legal aspects and/or questions.The grievance was again denied by Respondent at thethird step for the following stated reasons:Disposition: This grievance was filed asking forwitness pay for three days that an employee wassubpoenaed for attendance at an NLRB Hearingconcerning Local 220 and Valley West Welding.The company did not pay the witness pay for tworeasons:1. The employee was subpoenaed as an officialand employee of Local 220, not as an employee ofConsolidated Aluminum; and2. there is a question as to whether or not aNLRB Hearing is a court of law.The employee has not presented the companywith any proof of service nor the amount of moneyreceived for his attendance. The company does notfeel the Labor Agreement terms cover this matter.Therefore, grievance is denied.Finally, on November 14, 1978, the grievance was set-tled, along with six others on other subjects, with theCompany agreeing to pay Wiles the difference betweenhis base hourly wage rate and the witness fee he had re-ceived from the General Counsel for the 3 days' attend-ance at the Board proceeding.Wiles was again subpenaed by the General Counsel toappear and testify in an unfair labor practice proceedingon January 7, 1980. Respondent was not a party to thisproceeding, which was a continuation or resumption ofthe 1978 hearing. Wiles appeared, as required, on Janu-ary 7 but did not testify until January 8. On the nextworking day Wiles handed a claim for witness pay to hissupervisor, Randall Hampton, who told him that hewould not be paid because he was engaged in union busi-ness. Wiles filed no grievance, nor did the Union.In mid-January 1980 Union President Pate, who is alsoRespondent's employee, spoke to Respondent's staff as-sistant, Robbins, about the Wiles claim. Robbins said hewould have to check to see whether he could pay it ornot and what the practice had been. Pate explained thedisposition of the earlier claim; Robbins repeated hewould have to check into it further.On February 13 or 14, Pate and International Repre-sentative Hatton4had a grievance meeting with EdwardDenniston regarding some third-step grievances. As themeeting concluded, Pate asked Dennison to explain whyhe was not paying Wiles, and Hatton asked Dennistonwhy he did not go ahead and pay it because it was reallya petty thing. Denniston responded that Hatton knew theCompany did not consider the NLRB a court of law.Hatton asked if that were the only reason. Denniston an-swered, "No, because of Mr. Wiles' union work." Hattonasked what he meant, and Denniston said, "Well, hisunion work." Hatton asked if Denniston was talkingabout Wiles' "union activities," and Denniston answered,"Yes." Hatton pressed Denniston with, "Now, Mr. Den-niston, do you want to make that flat statement?" Den-niston said, "Yes."ConclusionsThe General Counsel contends, in substance, that theissue of whether witness pay is due Wiles and Ayersunder the collective-bargaining agreement has been de-termined by the November 1978 settlement of Wiles'grievance because that settlement constitutes a bindingprecedent requiring Respondent to pay such claims. Thiswas the first time the issue of witness pay for attendanceat Board hearings, or other administrative proceedings,arose, and there is no showing that the parties arrived atany understanding, express or implied, that the settle-ment was to be a definitive clarification of article 15 tobe followed in all future instances.The 1978 settlement was simply an agreed-upon dispo-sition of that grievance at that time. The General Coun-sel points to the following contractual provisions, andargues that the "language excepting certain decisionsfrom precedence manifests the intent of the parties thatother grievance decisions should be accorded, per gener-al rule, precedential value:E. If a grievance is not referred or appealed bythe Union to the next step within the specified timelimits, and an extension has not been agreed to, itshall be considered as having been withdrawn with-out precedent to either party.F. Failure by the Company to render its decisionin Steps 1, 2, or 3 within the time limits herein pro-vided for (including mutually agreed to extensionperiods) shall be deemed to constitute a granting of,and restricted to, the particular grievance at dispute.Any grievance so granted through default will notconstitute in any way a precedent nor prejudice theCompany's position in identical, similar or relatedgrievance matter.The argument is novel, but not convincing. Moreover,it is contrary to the express language of the contractitself which states, "There are no agreements or under-4 Any conflicts between the testimony of Pale and Hatton are resolvedin Hatton's favor because he was the more definite and certain of the twoand appeared to be credible,284 CONSOLIDATED AI.UMINUM CORI'()RAIO()Nstandings between the parties hereto except as expressly setforth in this Agreement."5In short, the General Counsel's contention that the1978 grievance settlement requires Respondent to there-after pay all witness pay claims made by employees testi-fying at Board hearings is unconvincing," and I concludethat the contract was neither modified or clarified by thesettlement.That Respondent consistently took the position thatWiles was engaged in business on behalf of the Unionwhen called as a witness in the Board proceedings, andtherefore should be recompensed by the Union per itspractice when union officers engaged in other officialunion business, does not give rise to any inference of re-taliation against Wiles because Respondent was opposedto either his work on behalf of the Union or his appear-ance as a witness in a Board proceeding. All Respondentwas contending in this regard is that it was not requiredto pay Wiles for work performed on behalf of the Union.It visited no other reprisals on him, or said anything tohim designed to deter him from testifying or engaging inany other protected activity. Nor do I draw any infer-ence of unlawful motivation from the statements of Den-niston to Pate and Hatton. It appears to me that Dennis-ton's answers to their questions amounted only to a reit-eration of Respondent's stand that it was not required topay for time spent away from work on union business;were not made with reference to any other union activi-ties; and did not have any reasonable tendency to inter-fere with, restrain, or coerce Pate, or any other employ-ee, in the exercise of his Section 7 rights.The real issue before me is whether Respondent mayrefuse witness pay to an employee for time spent as awitness for the General Counsel at a Board proceedingto which Respondent was not a party. This is not a casewhere Respondent may legitimately refuse witness payto its employees who testify against Respondent,7nor isit a case where Respondent has, apart from the paymentof witness fees, denied the witnesses of opposing partiesthe benefit of some term or condition of employmentwhich it granted its own employee witnesses. Wiles didnot appear as an opposition witness in January 1980;Wiles has not been denied anything other than witnesspay; and Respondent was not a party who called em-ployee witnesses on its own behalf.I need not decide whether Wiles' appearance as a wit-ness called by the General Counsel in a case where theUnion was the charging party is properly classifiable as"union business" for which the Union must bear theburden of reimbursement; nor need I decide whether ornot Respondent's interpretation of the witness pay clausein the contract is correct. Reliance on either or both byRespondent raises no inference of unlawful motivation. Ihave found no direct or circumstantial evidence that Re-spondent's motive in denying the witness pay was to pre-vent or inhibit Wiles from giving testimony before theBoard or to retaliate against him for testifying, or was di-* Art. I, "Purpose of Agreement," (emphasis supplied).6 Cases relied upon by the General Counsel on this point are clearlyinapposite.I General lectric Company, 230 NLRB 683 (1977); Electronic ResearchCo., 190 NLRB 778 (1971).rected toward restricting him in any other fashion. Wileswas not discouraged or prevented from testifying, andwas not discriminated against with respect to his employ-ment relationship because he did appear and testify. I ampersuaded that requiring Respondent to pay the differ-ence betwecn the witness fees received and wages lostby Wiles is unwarranted because this would, in effect,make Respondent, in the absence of an express contrac-tual mandate or unlawfully motivated withholding, theguarantor of the wages of any employee called by anyparty to a Board proceeding whether Respondent was aparty or not, to the extent any party to that proceedingelected not to pay. 1 For all these reasons, I find that Re-spondent did not violate Section 8(a)(4), (3), and (1) ofthe Act by refusing payment, nor does the evidence ortheory advanced by the General Counsel make out a vio-lation of Section 8(a)(5) of the Act.B. Events Subsequent to June 19. 1980The parties stipulated to the following facts:1. On or about June 30, 1980. Robert Wiles andThomas Ayers, who gave testimony in this proceedingpursuant to subpena," requested from Respondent wit-ness fees pursuant to article 15(A) of the collective-bar-gaining agreement between Respondent and the Union,for appearing in this proceeding.2. The requests of Robert Wiles and Thomas Ayerswere in accord with procedures required by article18(C).3. The requests of Robert Wiles and Thomas Ayerswere denied by Respondent.ConclusionsThe Board has stated:[T]here is nothing unlawful in an employer usingthe wages of witnesses as the measure of his com-pensating them for witness fees while not also payingemployees called by other parties the difference be-tween witness fees they receive from such parties andwhat they would have been paid as wages for the timethey testified, since the employers actions are not di-rected at the employment relationship. [General Elec-tric Company, supra at 686 (emphasis supplied.)]I am persuaded that the refusal to pay opposition wit-nesses Wiles and Ayers for time lost on June 19, 1980, isnot unlawful. Respondent called no employee witnesseson its behalf and therefore paid no wages to any employ-ee witness for time spent at the hearing. Considering theBoard's holding that an employer "is not as a generalproposition obligated to pay opposition witnesses any-thing in connnection with witness fees" and that such afailure to pay is not per se discriminatory,'0I find thatthe failure to pay witness pay to Wiles and Ayers forlosses occasioned by their appearance as opposition wit-nesses on June 19, 1980, unaccompanied by any discrimi-nation with respect to the employment relationship or by" See Gelneral Electri Compan)'. wupra at 685!) Wiles and Ayer, testified before me on June 1'). 198"' General El'ctrir (C'onpny, supra.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany showing of unlawful motivation, did not violate Sec-tion 8(a)(1), (3), (4), or (5) of the Act.For all the foregoing reasons, I shall recommend thatthe complaint be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has violatedthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER "The complaint is dismissed.I In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.286